DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the expedited amendment filed 12/17/2021, Claims 2, 12 and 23 are amended. Claims 1, 9 and 20 are cancelled. Claims 2-8, 10-19 and 21-25 are pending. No new matter has been added. 


With respect to the amendment filed on 08/11/2021, see pages 5-6, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. The Applicant amended independent claims 1 and 3 to include previously indicated subject matter as allowable of claims 2 and 10. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 2-8, 10-19 and 21-25 are allowed. 








Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 2-8, 10-19 and 21-25 are allowed. 
Independent Claims 2, 12 and 23 respectively recite the limitations of: accessing a probability heatmap comprising a plurality of probability values, the probability heatmap corresponding to an image of a plurality of plants in a row, and wherein each probability value of the plurality of probability values: corresponds to a pixel of a plurality of pixels in the image, corresponds to a position of a plurality of positions in the row represented by the corresponding pixel in the image, and represents a likelihood of a particular plant feature occurring at the position represented by the corresponding pixel in the image; identifying a first set of probability values in the probability heatmap representing a first plant of the plurality of plants in the row, the first plant identified based on: a first position of the plurality of positions in the row represented by the first set of probability values, and a first likelihood represented by the first set of probability values that the particular plant feature for the first plant occurs at the first position; accessing a depth map comprising a plurality of points in a three-dimensional space, the depth map corresponding to the image of the plurality of plants in the row, and wherein: 2each point in the depth map is mapped to pixels in the image, and one or more points in the depth map corresponds to one or more positions of the plurality of positions in the row; identifying, in the depth map a first cluster of points of the plurality of points in the three-dimensional space representing the first plant at the first position in the row, and a second cluster of points of the plurality of points in the three-dimensional 

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference The closest prior art reference Burden et al. (US Pub No. 20180220589 A1) and paragraph [0006],  [0050], Fig. 4A, Abstract discloses— “method and apparatus for automated operations, such as pruning, harvesting, spraying and/or maintenance, on plants, and particularly plants with foliage having features on many length scales or a wide spectrum of length scales, such as female flower buds of the marijuana plant. The invention utilizes a convolutional neural network for image segmentation classification and/or the determination of features. The foliage is imaged stereoscopically to produce a three-dimensional surface image, a first neural network determines regions to be operated on, and a second neural network determines how an operation tool operates on the foliage. For pruning of resinous foliage the cutting tool is heated or cooled to avoid having the resins make the cutting tool inoperable. In the present specification, "foliage" is meant to be a general term for plant matter which 

However, Burden, even if combined, fail to teach or suggest (accessing a probability heatmap comprising a plurality of probability values, the probability heatmap corresponding to an image of a plurality of plants in a row, and wherein each probability value of the plurality of probability values: corresponds to a pixel of a plurality of pixels in the image, corresponds to a position of a plurality of positions in the row represented by the corresponding pixel in the image, and represents a likelihood of a particular plant feature occurring at the position represented by the corresponding pixel in the image; identifying a first set of probability values in the probability heatmap representing a first plant of the plurality of plants in the row, the first plant identified based on: a first position of the plurality of positions in the row represented by the first set of probability values, and a first likelihood represented by the first set of probability values that the particular plant feature for the first plant occurs at the first position; accessing a depth map comprising a plurality of points in a three-dimensional space, the depth map corresponding to the image of the plurality of plants in the row, and wherein: 2each point in the depth map is mapped to pixels in the image, and one or more points in the depth map corresponds to one or more positions of the plurality of positions in the row; identifying, in the depth map a first cluster of points of the plurality of points in the three-dimensional space representing the first plant at the first position in the row, and a second cluster of points of the plurality of points in the three-dimensional space 

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10255670 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661